DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-9 in the reply filed on 5/4/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 4/24/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings. See MPEP § 1.84. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 3 is objected to because of the following informalities: “foam (18)” in claim 3, line 1 should read --foam--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2, line 3, recites the limitation “lights”. It is unclear whether this limitation is the same as or different from “lights” previously recited in claim 1, line 6. For examination purposes, “lights” in claim 2 is interpreted as reciting the lights in claim 1.
The claims are examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diebel (US 20090094734).
Regarding claim 1, Diebel discloses a double-walled backlit cabinet structure of a hot tub or bath tub (¶ 0033), comprising 
an external cabinet wall (28), 
an internal structural wall (24), and 
an air room cavity (cavity between 24 and 28) arranged between the external cabinet wall and the internal structural wall, 
a shell (14) for receiving water, and 
lights (22) installed in the air room cavity to backlight the external cabinet wall (30a, 30b may include a reflective coating to enhance illuminative characteristics and therefore 28 receives light from 22; ¶ 0090).
Regarding claim 2, as best understood, Diebel discloses a recessed bottom perimeter channel (channel above 32) extends around the bottom of the cabinet structure and allows the installation of lights (the channel above 32 permits access).
Regarding claim 4, Diebel discloses part of the internal structural wall is part of a hot tub structure (10 excluding 28 and the cavity between 24 and 28), wherein the backlit cabinet structure further comprises a spare element (28 and the cavity between 24 and 28) fixed to the hot tub structure, the spare element comprising the external cabinet wall and the air room cavity.
Regarding claim 5, Diebel discloses the external cabinet wall and the internal structural wall are molded together with the shell (14, 24, and 28 are formed or shaped together when installed and therefore molded). In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. external cabinet wall, internal structural wall, and shell, does not depend on its method of production, i.e. molded.
Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babel (WO 2004082446; machine translation attached).
Regarding claim 1, Babel discloses a double-walled backlit cabinet structure of a hot tub or bath tub (Title), comprising 
an external cabinet wall (5, 28), 
an internal structural wall (10), and 
an air room cavity (cavity between 5, 28 and 10) arranged between the external cabinet wall and the internal structural wall, 
a shell (2) for receiving water, and 
lights (30) installed in the air room cavity to backlight the external cabinet wall (illuminants may be a light strip and would provide light to the cavity including the wall of 5, 28; p. 5, ll. 202 - p. 6, ll. 207; p. 9, ll. 347-358).
Regarding claim 2, as best understood, Babel discloses a recessed bottom perimeter channel (channel below 5 and removable area of 5) extends around the bottom of the cabinet structure and allows the installation of lights (5 allows access; p. 9, ll. 362-370).
Regarding claim 3, Babel discloses insulation foam (21; 21 can be foam; p. 5, ll. 175-180) backs the internal structural wall, which separates the foam from the air room cavity.
Regarding claim 4, Babel discloses part of the internal structural wall is part of a hot tub structure (portion of 1 excluding 5, 28 and the cavity between 5, 28 and 10), wherein the backlit cabinet structure further comprises a spare element (portion of 1 including 5, 28 and the cavity between 5, 28 and 10) fixed to the hot tub structure, the spare element comprising the external cabinet wall and the air room cavity.
Regarding claim 5, Babel discloses the external cabinet wall and the internal structural wall are molded together with the shell (a mold is used for the tub body, p. 3, ll. 90-96; 10 is injection molded, p. 4, ll. 148-155; the tub body is then pressed into 10 and 5, 28 by compressing the compensating layer and therefore molded together). In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. external cabinet wall, internal structural wall, and shell, does not depend on its method of production, i.e. molded.
Regarding claim 6, Babel discloses the insulation foam and the lights vacuum seal the air room cavity to create an insulation air barrier between the outdoor ambient temperature and the water temperature (the subspace is sealed off; p. 6, ll. 222-231; p. 10, ll. 376-383).
Regarding claim 7, Babel discloses the internal structural wall is backed by a reflective film to reflect light (p. 11, ll. 416-425 discloses GRP coating which can be reflective) from the lights arranged in the air room cavity.
Regarding claim 9, Babel discloses the area between the internal structural wall and the shell is filled with foam (21 can be foam, p. 5, ll. 175-180).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babel (WO 2004082446; machine translation attached) in view of Takuji (US 4463041).
Regarding claim 8, Babel discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
However, Babel does not disclose the external cabinet wall is comprised of resin as claimed.
Takuji discloses a bathtub wherein the external cabinet wall (5a) is comprised of resin (col. 3, ll. 1-14), the resin being sufficiently translucent to let light shine through the external cabinet wall (col. 3, ll. 1-14).
It would have been obvious to one of ordinary skill in the art to have modified the system of Babel, to include a resin as claimed, as taught by Takuji, in order to provide a transparent resin if it desired to obtain a bathtub which permits transmission of light thereinto (col. 3, ll. 1-14). 
Conclusion
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Eilmus (US 20210404643) is directed to the state of the art as disclosing a sink lighting system including a basin (102), apron (118), and apron lighting elements (202).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754